o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-111970-13 uil the honorable eddie bernice johnson u s house of representatives washington dc dear ------------------ i am responding to your inquiry dated date on behalf of your constituent ------ ----------------------- --------------------- a tax professional wrote about the temporary regulations addressing the tax treatment of amounts paid to acquire produce or improve tangible_property under sec_162 and sec_263 of the internal_revenue_code and the accounting for and disposition of property under sec_168 specifically -------------------- wrote about the effects of certain provisions of the temporary regulations on small businesses and enrolled agents ----- believes that the complexity of the temporary regulations will add record keeping responsibilities and excessive costs to small businesses for example --------------------expressed concern about the limitations on the application of the de_minimis_rule provided in the temporary regulations and the effects of these limitations on small taxpayers the irs and the treasury_department received numerous comments on the temporary regulations many commentators were concerned about the administrative burden that the temporary regulations impose on small businesses and the application of the de_minimis_rule to small taxpayers accordingly in notice_2013_73 internal_revenue_bulletin the irs and the treasury_department announced that they expect to publish final regulations under sec_162 and sec_263 in and that these regulations are expected to contain changes to the temporary regulations including the de_minimis_rule that may simplify taxpayers’ implementation of the rules on december ---- the irs and the treasury_department amended the temporary regulations by delaying their applicable_date to taxable years beginning on or after january -- thus taxpayers can apply the regulations that were in effect prior to the temporary regulations until final regulations become applicable they can also choose to apply the temporary regulations for their taxable years beginning on or after conex-111970-13 january -- and before the applicable_date of final regulations i hope this information is helpful if you need further assistance please call me or ------------------------at ----- -------------- sincerely merrill d feldstein senior counsel branch office of associate chief_counsel income_tax accounting
